A demurrer to the evidence or motion to instruct a verdict because of the insufficiency of the evidence when the State closes its case, even if sound at the time it is made, becomes unavailable if the accused, subsequently by his testimony or that of his witnesses, introduces criminative evidence sufficient to support the conviction. See Ency. of Law  Proc., Vol. 38, p. 1541, also pages 1549 and 1560; also Ency. of Law Proc., Vol. 12, p. 1294; also Ency. of Plead.  Prac., Vol. 6, p. 700. Analogous are many illustrations furnished in recent decisions involving the prosecutions for violations of the laws forbidding the traffic in intoxicating liquors in which it is held that though the evidence obtained under an illegal search be excluded, the conviction will stand if the accused, by his testimony or by that of the witnesses introduced by him, makes proof of the criminal act. See Bonilla v. State,2 S.W.2d 248; Gonzales v. State, 299 S.W.2d 901; McLaughlin v. State,4 S.W.2d 54.
The motion is overruled.
Overruled.